DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 16/702,513 filed on November 16, 2021. Claims 1-20 are currently pending with the application. Claims 1, 6, 8, 13, 15 and 20 have been amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a method comprising: receiving, by a computer system, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receiving, by the computer system, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record; comparing, by the computer system, the one or more target store records to the information in the query store record; responsive to determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records, generating, by the computer system, a disambiguation record of the 
The limitations directed towards comparing, by the computer system, the one or more target store records to the information in the query store record; responsive to determining a relevancy assessment indicates a match between the information in the query store record, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components, wherein triggering is interpreted to be starting (trigger) the merge of two records.  That is, other than reciting receiving, by a computer system, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receiving, by the computer system, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record, generating, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result, and triggering, by the computer system, the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “receiving, by a computer system, from a query entity store, a query store result in response to an initial query referencing at least one of a name 
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 1 recites receiving, by a computer system, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receiving, by the computer system, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record, generating, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result, and triggering, by the computer system, the target entity store to merge the at least two records of the one or more target store records based on 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “a computer system” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, “a computer system”, “receiving, by a computer system, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receiving, by the computer system, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record”, “generating, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result”, “triggering, by the computer system, the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result”, does not impose a 
With respect to claim 8, the claim recites a computer system comprising one or more processors, one or more computer- readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions to receive, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; program instructions to receive, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record; program instructions to compare the one or more target store records to the information in the query store record; and program instructions, responsive to determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records, generating, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result; and, triggering, by the computer system, the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result.
The limitations directed towards program instructions to compare the one or more target store records to the information in the query store record; and program instructions, responsive to determining a relevancy assessment indicates a match between the information in the query store record and two or more particular target store records from among the one or more target store 
For example, but for the limitations stating “a computer system comprising one or more processors, one or more computer- readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions to receive, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first 
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 8 recites a computer system comprising one or more processors, one or more computer- readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions to receive, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; program instructions to receive, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “a computer system comprising one or more processors, one or more computer- readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising program instructions” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, “program instructions to receive, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; program instructions to receive, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record”, “generate, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result”, “trigger the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result”, are interpreted to be well understood, routine, and conventional activity (Storing and retrieving information in memory, Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, “a computer system comprising one or more processors, one or more computer- readable memories, one or more computer-readable 
With respect to claim 15, the claim recites a computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to: receive, by a computer, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receive, by the computer, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record; compare, by the computer, the one or more target store records to the information in the query store record; and program instructions, responsive to determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target 
The limitations directed towards to compare, by the computer, the one or more target store records to the information in the query store record; and responsive to determining a relevancy assessment indicates a match between the information in the query store record and two or more particular target store records from among the one or more target store records, is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to: receive, by a computer, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receive, by the computer, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record, generate, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result, trigger the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the 
For example, but for the limitations stating “computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to: receive, by a computer, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receive, by the computer, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record”, “generate, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result”, and “trigger the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result”, the mention of “compare” and “responsive to determining”,  in the context of this claim, encompasses a user mentally determining whether entities are relevant, match, or are similar. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular, claim 15 recites a computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more 
This claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to receive” is recited at a high level of generality to apply the exception using generic components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The additional elements, “receive, by a computer, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receive, by the computer, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record”, “generate, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result”, “trigger the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records Versata (see MPEP 2106.05(d))). To further elaborate, the additional elements, “computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to receive” and “receive, by a computer, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, the query store result comprising a query store record comprising information related to the entity; receive, by the computer, from a target entity store, a target store result to a target store query referencing the query store record, the target store result comprising one or more target store records related to the information found in the query store record”, “generate, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result”, and “trigger the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result” does not impose a meaningful limit on the judicial exception and it merely confines the claim to a particular technological environment or field of use. Claim 15 is not patent eligible.
With respects to claims 2, 9, and 16, the limitations are directed towards for a first phase of an evaluation of the initial query, setting, by the computer system, a first entity store as the query entity store and a second entity store as the target entity store; and for a second phase of the evaluation of the initial query, setting, by the computer system, the second entity store as the query entity store and the first entity store as the target entity store. These elements further elaborate the abstract idea and merely confine the claim to a particular technological environment or field of use. Claims 2, 9, and 16, 
With respects to claims 3, 10, and 17, the limitations are directed towards responsive to completing an iteration of an evaluation of the initial query, incrementing, by the computer system, an iteration counter for the initial query; and responsive to the iteration counter set to less than an iteration fixed number, triggering, by the computer system, an additional iteration of the evaluation of the initial query. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can responsive to completing an iteration of an evaluation of the initial query, incrementing, by the computer system, an iteration counter for the initial query; and responsive to the iteration counter set to less than an iteration fixed number, triggering, by the computer system, an additional iteration of the evaluation of the initial query. Therefore, claims 3, 10, and 17, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 4, 11, and 18, the limitations are directed towards responsive to completing an iteration of an evaluation of the initial query, detecting, by the computer system, a number of mergers triggered during the iteration; and responsive to a number of mergers triggered less than a set maximum number of merge steps, triggering, by the computer system, an additional iteration of the evaluation of the initial query. These elements further elaborate the abstract idea and the human mind and/or with pen and paper can responsive to completing an iteration of an evaluation of the initial query, detecting, by the computer system, a number of mergers triggered during the iteration; and responsive to a number of mergers triggered less than a set maximum number of merge steps, triggering, by the computer system, an additional iteration of the evaluation of the initial query. Therefore, claims 4, 11, and 18, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
Symantec (see MPEP 2106.05(d))). Therefore, claims 5, 12, and 10, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.
With respects to claims 6, 13, and 20, the limitations are directed towards responsive to the query store result comprising a plurality of separate query store records comprising information related to the entity, submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records; and responsive to completing a separate relevancy assessment for the results of each separate target store query with the respective separate query store record and triggering at least one merger by the target entity store of a respective selection of two or more target store records, triggering, by the computer system, the target entity store to internally evaluate whether merge a plurality of target store records related to the entity. The additional limitations “submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records” are not tied into a practical application because they are interpreted to be insignificant extra solution activity and are considered to be well-understood, routine, and conventional (Receiving or transmitting data over a network, Symantec (see MPEP 2106.05(d))). The  
With respects to claims 7 and 14, the limitations are directed responsive to the query store result comprising a plurality of separate query store records each comprising respective information related to the entity, submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records; and responsive to determining the relevancy assessment indicates a match between a particular target store record returned in response two or more of the plurality of target store queries and the respective information in two or more particular query store records of the plurality of query store records, triggering, by the computer system, the query entity store to merge the two or more particular query store records. The additional limitations “submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the Symantec (see MPEP 2106.05(d))). The  limitations “responsive to determining the relevancy assessment indicates a match between a particular target store record returned in response two or more of the plurality of target store queries and the respective information in two or more particular query store records of the plurality of query store records” and “triggering, by the computer system, the query entity store to merge the two or more particular query store records” further elaborate the abstract idea and the human mind and/or with pen and paper can mentally respond to determining the relevancy assessment indicates a match between a particular target store record returned in response two or more of the plurality of target store queries and the respective information in two or more particular query store records of the plurality of query store records and merge a respective selection of two or more target store records. Therefore, claims 7 and 14, do not recite additional limitations which tie the abstract idea into a practical application and do not amount to significantly more than the identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (U.S. Publication No. 20160224621 A1) hereinafter Bousquet, in view of Zivkovic et al. (U.S. Publication No: 20150095306 A1) hereinafter Zivkovic.
 1:
Bousquet discloses:
A method comprising: 
receiving, by a computer system, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity [Paragraph 0008 teaches the at least one property of the entity may include an a trusted name of the entity. Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along with the search results. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0031 teaches the query suggestion system 135 may associate only one or more unique entity identifiers of one or more entities with a given query and one or more properties of the entities provided in a provided query suggestion and/or included in a submitted search query based on the provided query suggestion may be obtained from the entity properties database 105 based on the unique entity identifiers. 
Note: The examiner interprets one or more unique entity identifiers of one or more entities with a given query to be the claim at least one of a first identifier component related to an entity referenced by an initial query. One or more properties of the entities that include a trusted name… included in a submitted search query is interpreted to read on the claimed an initial query referencing at least one of , the query store result comprising a query store record comprising information related to the entity [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. Note: The cited entity association database utilizing the entity properties database is interpreted to include the claimed query entity store and search result associated with identified multiple entities associated with a received query and the entity and/or one or more properties of the entity that include a trusted name is interpreted to read on the claimed query store result comprising a query store record comprising information related to the entity wherein the entity and/or one or more properties of the entity may be provided as a result of the query is further interpreted to read on the claimed query store record comprising information related to the entity.]; 
receiving, by the computer system, from a target entity store, a target store result to a target store query referencing the query store record [Paragraph 0008 teaches the at least one property of the entity may include an a trusted name of the entity. Paragraph 0024 teaches the entity properties 
Note: The cited query to entity association database 125 is interpreted to be the claimed target store query, wherein the cited query to entity association database 125 is interpreted to be another (or second) query based on the received query (see Paragraph 0028) and the cited entity association database utilizing the entity properties database is interpreted to include the claimed target entity store, wherein either the entity association database or the entity properties database is interpreted to be the claimed target entity store. The cited identified multiple entities resulting from a received query is interpreted to read on the claimed receiving, by a computer system, from a target entity store, a target store result to a target store query, wherein the cited identified multiple entities are interpreted to read on the claimed a target store result to a target store query and the query to either the entity association database or the entity properties database is interpreted to be the claimed target store query.], the target store result comprising one or more target store records related to the information found in the query store record [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along with the search results. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. Note: Identified multiple entities resulting from a received query and the entity and/or one or more properties of the entity may be provided as a result is interpreted to read on the claimed target store result comprising one or more target store records related to the information found in the query store record wherein the entity and/or one or more properties of the entity may be provided as a result is interpreted to read on the claimed target store record comprising information related to the entity and search results associated (related to) the identified one or more properties of the entity is interpreted to read on the claimed target store records related to the information found in the query store record, wherein, in the context of the cited prior art, information on entities found in the entity properties database are used to find entity information in the entity association database, therefore it reasonably interpreted that results from either database include information related to entities in the other database.];
and, where the merged at least two records include the first identifier component from the query store result [Paragraph 0021 teaches the unique entity identifier may be associated with one or more properties associated with the entity. Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along with the search results. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. Note: The examiner interprets the claimed merged at least two records to be similar in scope to the claimed one or more target store records or results related to the information found in the query store record, because, in the context of the claims, the result of the triggered merging at least two records in response to determining a relevance assessment indicates a match appears to be the claimed disambiguating records. Therefore, the cited entity and/or one or more properties of the entity provided as a result is interpreted to read on the claimed two records include the first identifier component from the query store result and the one or more properties. The cited entity association database utilizing the entity properties database is interpreted to include the claimed query entity store and search result associated with identified multiple entities associated with a received query and the entity and/or one or more properties of the entity that include a trusted name  

Bousquet discloses most of the limitation as set forth in claim 1 but does not appear to expressly disclose comparing, by the computer system, the one or more target store records to the information in the query store record and responsive to determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records, generating, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result; and triggering, by the computer system, the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result.
Zivkovic discloses:
comparing, by the computer system, the one or more target store records to the information in the query store record [Paragraph 0062 teaches web server 1102 generates a query to search engine 1120 based on a user query 101 for the entity of interest. In response to the search engine query, search engine 1120 delivers a list of links to web server 1102, which then requests delivery of one or more of the documents 1130 from search engine 1120. In a preferred embodiment, user 1160, social network analyzer 1110, search engine 1120, and the document stores that house web documents 1130 all communicate over the Internet and World Wide Web 1150. Paragraph 0063 teaches social network analyzer 1110 also includes a search engine interface 1102 that generates and provides to search engine 1120 a query for the entity of interest, and receives from search engine 1120 a plurality of digitally ; and 
responsive to determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records, generating, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result [Paragraph 0075 teaches different entries for the same entity are combined. After sorting 1615, each entity name is compared to the previous entity name to determine if it is a duplicate 1620. If the entity name is a duplicate, the social environments of the two entities are compared to determine if the two entities are in fact the same 1620. The social environments are compared by determining if both entities share one or more associations to another entity. For example, if both entities are associated with the same email address or the same telephone number, it is concluded that the two entities are in fact the same entity. Paragraph 0077 teaches as an example of the disambiguation process of entity matcher 1105 and FIG. 16, FIG. 12 shows a plurality of web documents obtained from a query, using the Google search engine, for the entity of interest "John 
Note: Search results returned based on the cited entity of interest is interpreted to be a result of the claimed determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records as seen in the cited Fig. 12. For example, “John Smith” in the search query (query store record) matches the entities shown in the search results (at least two of the one or more target store records). The search result listing displayed in Fig. 12 is interpreted to be the claimed disambiguation record of the match, wherein the disambiguation record of the match includes the first identifier, wherein the cited Location: Jamestown or Title: Captain are interpreted to be the identifiers (first identifiers).]
and triggering, by the computer system, the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result  [Paragraph 0075 teaches different entries for the same entity are combined. After sorting 1615, each entity name is compared to the previous entity name to determine if it is a duplicate 1620. If the entity name is a duplicate, the social environments of the two entities are compared to determine if the two entities are in fact the same 1620. The social environments are compared by determining if both entities share one or more associations to another entity. For example, if both entities are associated with the same email address or the same telephone number, it is concluded that the two entities are in fact the same entity. Paragraph 0077 teaches as an example of the disambiguation process of entity matcher 1105 and FIG. 16, FIG. 12 shows a plurality of web documents obtained from a query, using the Google search engine, for the entity of interest "John Smith". Entity matcher 1105 determines whether the different documents returned in the search results refer to the same person named John Smith. Paragraph 0078 teaches by analyzing and comparing the social contexts, entity matcher 1105 determines, for example, that the first reference in FIG. 12, referring to John Smith of Jamestown, and the second reference in FIG. 12, referring to John Smith a UK politician, are referring to different entities both named John Smith. The social context of John Smith in the first reference indicates that Paragraph 0079 teaches a) LOCATION--John Smith is associated with Jamestown. Paragraph 0080 teaches b) PROFESSION--John Smith is a Captain/Sir. Paragraph 0081 c) DATES--John Smith is associated with dates 1580-Jun. 21, 1631. Paragraph 0081 teaches d) NATIONALITY--John Smith is English. Paragraph 0105 teaches by comparing this third social context with the previous two contexts, entity matcher 1105 determines that there are significant overlaps in information between the first and the third social contexts. They have a common LOCATION, Jamestown; they have common DATES, 1580; and they have a common TITLE, Captain. Entity matcher 1105 thus infers that the John Smith referred to in the first reference, and the John Smith referred to in the third reference, are the same person.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet, by incorporating a disambiguation process combining entities that are deemed the same based on a list of search results, as taught by Zivkovic (see Paragraph 0075, 0077-0081, and Paragraph 0105), because both applications are directed to entity analysis; incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities provides a presentation a way to enable the to visualize the social network of the entity of interest much faster than is typically possible to do from reading all the documents returned from the search query (see Zivkovic Paragraph 0043).

As to claim 5:
Bousquet discloses:
The method according to claim 1, further comprising: 
responsive to receiving a trigger for an entity store disambiguation for an entity, generating, by the computer system, the initial query with at least one of the name element and a first identifier component related to the entity according to a specification and functional call of the query entity store [Paragraph 0032 teaches one or more aspects of the information about the entity may be obtained from the query to entity association database 125 itself. Also, for example, in some implementations the query to entity association database 125 may associate each entity associated with a given query with a query suggestion and/or a search query for the entity. For example, for the query “sting”, the entity identifier for the wrestler Steve Borden may be associated with a query suggestion of “sting wrestler” and associated with a search query of “sting steve borden”. Accordingly, in response to the query “sting” the query suggestion of “sting wrestler” may be provided to the user and, upon selection of “sting wrestler” by the user, the search query “sting steve borden” may be submitted to the search system 115. Paragraph 0123 teaches with reference to FIG. 6, for the query “washington”, multiple query suggestions are provided in a cascaded drop down menu 620 below the search field. The query suggestions include: a first query suggestion of “Washington—U.S. State in Pacific Northwest” that includes the descriptor “U.S. State in Pacific Northwest”; a second query suggestion of “Washington dc—District of Columbia” that includes the descriptor “District of Columbia”; a third query suggestion of “Washington (university of)” that includes the descriptor “university of”; and a fourth query suggestion of “George Washington—1.sup.st President” that includes the descriptor “1.sup.st President”. Paragraph 0124 teaches ranking of the entities associated with the query “washington” for the entities in FIG. 6 may be utilized in determining which autocomplete query suggestions are displayed and/or in which order the autocomplete query suggestions are displayed. Paragraph 0125 teaches provided entity descriptor identifies a particular entity associated with the autocomplete query suggestion (as identified in step 505) to assist in disambiguating the query “washington”. 
; and 
submitting, by the computer system, the initial query to the query entity store [Paragraph 0032 teaches the query to entity association database 125 may associate each entity associated with a given query with a query suggestion and/or a search query for the entity. Note: The query to the entity association database is interpreted to read on the claimed submitting, by the computer system, the initial query to the query entity store. Query to the entity association database is interpreted to be the claimed the submitting, by the computer system, the initial query and the entity association database is interpreted to be the claimed query entity store.]

As to claim 8:
Bousquet discloses:
A computer system comprising one or more processors, one or more computer- readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: 
program instructions to receive, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, [Paragraph 0008 teaches the at least one property of the entity may include an a trusted name of the entity. Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along with the search results. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0031 teaches the query suggestion system 135 may associate only one or more unique entity identifiers of one or more entities with a given query and one or more properties of the entities provided in a provided query suggestion and/or included in a submitted search query based on the provided query suggestion may be obtained from the entity properties database 105 based on the unique entity identifiers. 
Note: The examiner interprets one or more unique entity identifiers of one or more entities with a given query to be the claim at least one of a first identifier component related to an entity referenced by an initial query. One or more properties of the entities that include a trusted name… included in a submitted search query is interpreted to read on the claimed an initial query referencing at least one of a name element related to an entity. The cited received search query is interpreted to be the claimed , the query store result comprising a query store record comprising information related to the entity [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. Note: The cited entity association database utilizing the entity properties database is interpreted to include the claimed query entity store and search result associated with identified multiple entities associated with a received query and the entity and/or one or more properties of the entity that include a trusted name is interpreted to read on the claimed query store result comprising a query store record comprising information related to the entity wherein the entity and/or one or more properties of the entity may be provided as a result of the query is further interpreted to read on the claimed query store record comprising information related to the entity.]; 
program instructions to receive, from a target entity store, a target store result to a target store query referencing the query store record, [Paragraph 0008 teaches the at least one property of the entity may include an a trusted name of the entity. Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, 
Note: The cited query to entity association database 125 is interpreted to be the claimed target store query, wherein the cited query to entity association database 125 is interpreted to be another (or second) query based on the received query (see Paragraph 0028) and the cited entity association database utilizing the entity properties database is interpreted to include the claimed target entity store, wherein either the entity association database or the entity properties database is interpreted to be the claimed target entity store. The cited identified multiple entities resulting from a received query is interpreted to read on the claimed receiving, by a computer system, from a target entity store, a target store result to a target store query, wherein the cited identified multiple entities are interpreted to read on the claimed a target store result to a target store query and the query to either the entity association database or the entity properties database is interpreted to be the claimed target store query.], the target store result comprising one or more target store records related to the information found in the query store record [Paragraph 0024 teaches the entity properties database 105 may be ;
and, where the merged at least two records include the first identifier component from the query store result [Paragraph 0021 teaches the unique entity identifier may be associated with one or  
 
Bousquet discloses most of the limitation as set forth in claim 8 but does not appear to expressly disclose program instructions to compare the one or more target store records to the information in the query store record; program instructions, responsive to determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records, to generate, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result; and program instructions to trigger the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result.
Zivkovic discloses:
program instructions to compare the one or more target store records to the information in the query store record [Paragraph 0062 teaches web server 1102 generates a query to search engine 1120 based on a user query 101 for the entity of interest. In response to the search engine query, search engine 1120 delivers a list of links to web server 1102, which then requests delivery of one or more of the documents 1130 from search engine 1120. In a preferred embodiment, user 1160, social network analyzer 1110, search engine 1120, and the document stores that house web documents 1130 all communicate over the Internet and World Wide Web 1150. Paragraph 0063 teaches social network analyzer 1110 also includes a search engine interface 1102 that generates and provides to search engine 1120 a query for the entity of interest, and receives from search engine 1120 a plurality of digitally encoded web documents that relate to the entity of interest. Paragraph 0077 teaches FIG. 12 shows a plurality of web documents obtained from a query, using the Google search engine, for the entity of ;
program instructions, responsive to determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records, to generate, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result; [Paragraph 0075 teaches different entries for the same entity are combined. After sorting 1615, each entity name is compared to the previous entity name to determine if it is a duplicate 1620. If the entity name is a duplicate, the social environments of the two entities are compared to determine if the two entities are in fact the same 1620. The social environments are compared by determining if both entities share one or more associations to another entity. For example, if both entities are associated with the same email address or the same telephone number, it is concluded that the two entities are in fact the same entity. Paragraph 0077 teaches as an example of the disambiguation process of entity matcher 1105 and FIG. 16, FIG. 12 shows a plurality of web documents obtained from a query, using the Google search engine, for the entity of interest "John Smith". Entity matcher 1105 determines whether the different documents returned in the search results refer to the same person named John Smith. Paragraph 0078 
Note: Search results returned based on the cited entity of interest is interpreted to be a result of the claimed determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records as seen in the cited Fig. 12. For example, “John Smith” in the search query (query store record) matches the entities shown in the search results (at least two of the one or more target store records). The search result listing displayed in Fig. 12 is interpreted to be the claimed disambiguation record of the match, wherein the disambiguation record of the match includes the first identifier, wherein the cited Location: Jamestown or Title: Captain are interpreted to be the identifiers (first identifiers).
and program instructions to trigger the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result [Paragraph 0075 teaches different entries for the same entity are combined. After sorting 1615, each 
Note: Search results returned based on the cited entity of interest is interpreted to be a result of the claimed determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records as seen in the cited Fig. 12. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet, by incorporating a disambiguation process combining entities that are deemed the same based on a list of search results, as taught by Zivkovic (see Paragraph 0075, 0077-0081, and Paragraph 0105), because both applications are directed to entity analysis; incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities provides a presentation a way to enable the to visualize the social network of the entity of interest much faster than is typically possible to do from reading all the documents returned from the search query (see Zivkovic Paragraph 0043).

As to claim 12:
Bousquet discloses:
The computer system according to claim 8, the program instructions further comprising: 
program instructions, responsive to receiving a trigger for an entity store disambiguation for an entity, to generate the initial query with at least one of the name element and a first identifier component related to the entity according to a specification and functional call of the query entity store [Paragraph 0032 teaches one or more aspects of the information about the entity may be obtained from the query to entity association database 125 itself. Also, for example, in some implementations the query to entity association database 125 may associate each entity associated with a given query with a query suggestion and/or a search query for the entity. For example, for the query “sting”, the entity identifier for the wrestler Steve Borden may be associated with a query suggestion of “sting wrestler” and associated with a search query of “sting steve borden”. Accordingly, in response to the query “sting” the query suggestion of “sting wrestler” may be provided to the user and, upon selection of “sting wrestler” by the user, the search query “sting steve borden” may be submitted to the search system 115. Paragraph 0123 teaches with reference to FIG. 6, for the query “washington”, multiple query suggestions are provided in a cascaded drop down menu 620 below the search field. The query suggestions include: a first query suggestion of “Washington—U.S. State in Pacific Northwest” that includes the descriptor “U.S. State in Pacific Northwest”; a second query suggestion of “Washington dc—District of Columbia” that includes the descriptor “District of Columbia”; a third query suggestion of “Washington (university of)” that includes the descriptor “university of”; and a fourth query suggestion of “George Washington—1.sup.st President” that includes the descriptor “1.sup.st President”. Paragraph 0124 teaches ranking of the entities associated with the query “washington” for the entities in FIG. 6 may be utilized in determining which autocomplete query suggestions are displayed and/or in which order the autocomplete query suggestions are displayed. Paragraph 0125 teaches provided entity descriptor identifies a particular entity associated with the autocomplete query suggestion (as identified in step 505) to assist in disambiguating the query “washington”. 
Note: Receiving the query “Washington” is interpreted to be the claimed trigger for an entity store disambiguation for an entity, wherein, the determination that the query “Washington” is associated with multiple entities is the specific trigger for disambiguation. The cited disambiguation is ; and 
program instructions to submit the initial query to the query entity store [Paragraph 0032 teaches the query to entity association database 125 may associate each entity associated with a given query with a query suggestion and/or a search query for the entity. Note: The query to the entity association database is interpreted to read on the claimed submitting, by the computer system, the initial query to the query entity store. Query to the entity association database is interpreted to be the claimed the submitting, by the computer system, the initial query and the entity association database is interpreted to be the claimed query entity store.]

As to claim 15:
Bousquet discloses:
A computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to: 
receive, by a computer, from a query entity store, a query store result in response to an initial query referencing at least one of a name element and a first identifier component related to an entity, [Paragraph 0008 teaches the at least one property of the entity may include an a trusted name of the entity. Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along with the search results. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0031 teaches the query suggestion system 135 may associate only one or more unique entity identifiers of one or more entities with a given query and one or more properties of the entities provided in a provided query suggestion and/or included in a submitted search query based on the provided query suggestion may be obtained from the entity properties database 105 based on the unique entity identifiers. 
Note: The examiner interprets one or more unique entity identifiers of one or more entities with a given query to be the claim at least one of a first identifier component related to an entity referenced by an initial query. One or more properties of the entities that include a trusted name… included in a submitted search query is interpreted to read on the claimed an initial query referencing at least one of a name element related to an entity. The cited received search query is interpreted to be the claimed initial query and the cited search results associated with identified multiple entities associated with using one or more unique entity identifiers and properties that include a trusted name with a received query is interpreted to read on the claimed receiving, by a computer system, from a query entity store, a , the query store result comprising a query store record comprising information related to the entity [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. Note: The cited entity association database utilizing the entity properties database is interpreted to include the claimed query entity store and search result associated with identified multiple entities associated with a received query and the entity and/or one or more properties of the entity that include a trusted name is interpreted to read on the claimed query store result comprising a query store record comprising information related to the entity wherein the entity and/or one or more properties of the entity may be provided as a result of the query is further interpreted to read on the claimed query store record comprising information related to the entity.];
receive, by the computer, from a target entity store, a target store result to a target store query referencing the query store record, [Paragraph 0008 teaches the at least one property of the entity may include an a trusted name of the entity. Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be 
Note: The cited query to entity association database 125 is interpreted to be the claimed target store query, wherein the cited query to entity association database 125 is interpreted to be another (or second) query based on the received query (see Paragraph 0028) and the cited entity association database utilizing the entity properties database is interpreted to include the claimed target entity store, wherein either the entity association database or the entity properties database is interpreted to be the claimed target entity store. The cited identified multiple entities resulting from a received query is interpreted to read on the claimed receiving, by a computer system, from a target entity store, a target store result to a target store query, wherein the cited identified multiple entities are interpreted to read on the claimed a target store result to a target store query and the query to either the entity association database or the entity properties database is interpreted to be the claimed target store query.], the target store result comprising one or more target store records related to the information found in the query store record [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the ;
and, where the merged at least two records include the first identifier component from the query store result [Paragraph 0021 teaches the unique entity identifier may be associated with one or more properties associated with the entity. Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more  


Zivkovic discloses:
compare, by the computer, the one or more target store records to the information in the query store record [Paragraph 0062 teaches web server 1102 generates a query to search engine 1120 based on a user query 101 for the entity of interest. In response to the search engine query, search engine 1120 delivers a list of links to web server 1102, which then requests delivery of one or more of the documents 1130 from search engine 1120. In a preferred embodiment, user 1160, social network analyzer 1110, search engine 1120, and the document stores that house web documents 1130 all communicate over the Internet and World Wide Web 1150. Paragraph 0063 teaches social network analyzer 1110 also includes a search engine interface 1102 that generates and provides to search engine 1120 a query for the entity of interest, and receives from search engine 1120 a plurality of digitally encoded web documents that relate to the entity of interest. Paragraph 0077 teaches FIG. 12 shows a plurality of web documents obtained from a query, using the Google search engine, for the entity of interest "John Smith". Entity matcher 1105 determines whether the different documents returned in the search results refer to the same person named John Smith. Note: The examiner interprets the cited search engine to be the claimed query store and the cited search engine query to be the claimed query 
program instructions, responsive to determining a relevancy assessment indicates a match between the information in the query store record and from among at least two of the one or more target store records, to generate, by the computer system, a disambiguation record of the match, the disambiguation record includes the first identifier component from the query store result; [Paragraph 0075 teaches different entries for the same entity are combined. After sorting 1615, each entity name is compared to the previous entity name to determine if it is a duplicate 1620. If the entity name is a duplicate, the social environments of the two entities are compared to determine if the two entities are in fact the same 1620. The social environments are compared by determining if both entities share one or more associations to another entity. For example, if both entities are associated with the same email address or the same telephone number, it is concluded that the two entities are in fact the same entity. Paragraph 0077 teaches as an example of the disambiguation process of entity matcher 1105 and FIG. 16, FIG. 12 shows a plurality of web documents obtained from a query, using the Google search engine, for the entity of interest "John Smith". Entity matcher 1105 determines whether the different documents returned in the search results refer to the same person named John Smith. Paragraph 0078 teaches by analyzing and comparing the social contexts, entity matcher 1105 determines, for example, that the first reference in FIG. 12, referring to John Smith of Jamestown, and the second reference in FIG. 12, referring to John Smith a UK politician, are referring to different entities both named John 
Note: Search results returned based on the cited entity of interest is interpreted to be a result of the claimed determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records as seen in the cited Fig. 12. For example, “John Smith” in the search query (query store record) matches the entities shown in the search results (at least two of the one or more target store records). The search result listing displayed in Fig. 12 is interpreted to be the claimed disambiguation record of the match, wherein the disambiguation record of the match includes the first identifier, wherein the cited Location: Jamestown or Title: Captain are interpreted to be the identifiers (first identifiers).
and program instructions to trigger the target entity store to merge the at least two records of the one or more target store records based on the disambiguation record of the match, where the merged at least two records include the first identifier component from the query store result [Paragraph 0075 teaches different entries for the same entity are combined. After sorting 1615, each entity name is compared to the previous entity name to determine if it is a duplicate 1620. If the entity name is a duplicate, the social environments of the two entities are compared to determine if the two entities are in fact the same 1620. The social environments are compared by determining if both entities 
Note: Search results returned based on the cited entity of interest is interpreted to be a result of the claimed determining a relevancy assessment indicates a match between the information in the query store record and at least two of the one or more target store records as seen in the cited Fig. 12. For example, “John Smith” in the search query (query store record) matches the entities shown in the search results (at least two of the one or more target store records). The search result listing displayed in Fig. 12 is interpreted to be the claimed disambiguation record of the match, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet, by incorporating a disambiguation process combining entities that are deemed the same based on a list of search results, as taught by Zivkovic (see Paragraph 0075, 0077-0081, and Paragraph 0105), because both applications are directed to entity analysis; incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities provides a presentation a way to enable the to visualize the social network of the entity of interest much faster than is typically possible to do from reading all the documents returned from the search query (see Zivkovic Paragraph 0043).

As to claim 19:
Bousquet discloses:
The computer program product according to claim 15, further comprising the program instructions executable by the computer to cause the computer to: 
responsive to receiving a trigger for an entity store disambiguation for an entity, generate, by the computer, the initial query with at least one of the name element and a first identifier component related to the entity according to a specification and functional call of the query entity store [Paragraph 0032 teaches one or more aspects of the information about the entity may be obtained from 
Note: Receiving the query “Washington” is interpreted to be the claimed trigger for an entity store disambiguation for an entity, wherein, the determination that the query “Washington” is associated with multiple entities is the specific trigger for disambiguation. The cited disambiguation is interpreted to include the use of multiple query suggestions, unique entity identifiers, and names such as Steve Borden (see Paragraph 0032) which is interpreted by the examiner to read on the claimed ; and 
submit, by the computer, the initial query to the query entity store [Paragraph 0032 teaches the query to entity association database 125 may associate each entity associated with a given query with a query suggestion and/or a search query for the entity. Note: The query to the entity association database is interpreted to read on the claimed submitting, by the computer system, the initial query to the query entity store. Query to the entity association database is interpreted to be the claimed the submitting, by the computer system, the initial query and the entity association database is interpreted to be the claimed query entity store.]

Claim(s) 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (U.S. Publication No.: 20160224621 A1) hereinafter Bousquet, in view of Zivkovic et al. (U.S. Publication No: 20150095306 A1) hereinafter Zivkovic, and further in view of Xu (U.S. Publication No.: 20180336268 A1) hereinafter Xu.
As to claim 2:
Bousquet and Zivkovic disclose all of the limitations as set forth in claim 1 but does not appear to expressly the method according to claim 1, further comprising: for a first phase of an evaluation of the initial query, setting, by the computer system, a first entity store as the query entity store and a second entity store as the target entity store and for a second phase of the evaluation of the initial 
Xu discloses:
The method according to claim 1, further comprising: 
for a first phase of an evaluation of the initial query, setting, by the computer system, a first entity store as the query entity store and a second entity store as the target entity store [Paragraph 0010 teaches extracting one or more matched entries from a first database using a second database by inputting at least one keyword as a query to extract the one or more matched entries from the first database. Linking the at least one keyword to one or more second entities according to one or more linking rules to define one or more linked second entities; matching the one or more linked second entities to one or more entries in the first database according to one or more matching rules to define the one or more matched entries; and extracting the one or more matched entries from the first database.
Note: The examiner interprets inputting at least one keyword as a query to extract one or more matched entries from a first database using a second database to be the claimed initial query. The query to extract entities from the first database is interpreted to read on the claimed setting, by the computer system, a first entity store as the query entity store, wherein the first database storing entities to be extracted is interpreted to be the claimed first entity store. Linking the at least one keyword to one or more second entities of the second database is interpreted to read on the claimed setting, by the computer system, a second entity store as the target entity store, wherein the second database associated with one or more second entities is interpreted to be the claimed second entity store and linking keywords to second entities of second database is interpreted to be setting the second database as the database that is in focus as part of the linking process reads on the claimed setting a second entity store as the target entity store. The examiner interprets using an inputted at least one keyword as ; and 
for a second phase of the evaluation of the initial query, setting, by the computer system, the second entity store as the query entity store and the first entity store as the target entity store [Paragraph 0010 teaches extracting one or more matched entries from a first database using a second database by inputting at least one keyword as a query to extract the one or more matched entries from the first database. Linking the at least one keyword to one or more second entities according to one or more linking rules to define one or more linked second entities; matching the one or more linked second entities to one or more entries in the first database according to one or more matching rules to define the one or more matched entries; and extracting the one or more matched entries from the first database.
Note: The examiner interprets inputting at least one keyword as a query to extract one or more matched entries from a first database using a second database to be the claimed initial query. Matching the one or more linked second entities to one or more entries in the first database according to one or more matching rules which occurs after linking the at least one keyword to one or more second entities of the second database is interpreted to read on the claimed setting, by the computer system, the second entity store as the query entity store and the first entity store as the target entity store. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating the use of two entity databases to extract entities from a first database using a second database where both databases are entity databases as part of processing a query, as taught by Xu (see Paragraph 0010), because all three applications are directed entity analysis and storage; incorporating the use of two entity databases to extract entities from a first database using a second database where both databases are entity databases improves precision of identifying and extracting data from a database (see Xu Paragraph 0008).


Bousquet and Zivkovic discloses all of the limitations as set forth in claim 8 but does not appear to expressly The computer system according to claim 8, the program instructions further comprising: program instructions, for a first phase of an evaluation of the initial query, to set a first entity store as the query entity store and a second entity store as the target entity store and program instructions, for a second phase of the evaluation of the initial query, to set the second entity store as the query entity store and the first entity store as the target entity store.
Xu discloses:
The computer system according to claim 8, the program instructions further comprising: 
program instructions, for a first phase of an evaluation of the initial query, to set a first entity store as the query entity store and a second entity store as the target entity store [Paragraph 0010 teaches extracting one or more matched entries from a first database using a second database by inputting at least one keyword as a query to extract the one or more matched entries from the first database. Linking the at least one keyword to one or more second entities according to one or more linking rules to define one or more linked second entities; matching the one or more linked second entities to one or more entries in the first database according to one or more matching rules to define the one or more matched entries; and extracting the one or more matched entries from the first database.
Note: The examiner interprets inputting at least one keyword as a query to extract one or more matched entries from a first database using a second database to be the claimed initial query. The query to extract entities from the first database is interpreted to read on the claimed setting, by the computer system, a first entity store as the query entity store, wherein the first database storing entities to be extracted is interpreted to be the claimed first entity store. Linking the at least one keyword to one or more second entities of the second database is interpreted to read on the claimed setting, by the ; and 
program instructions, for a second phase of the evaluation of the initial query, to set the second entity store as the query entity store and the first entity store as the target entity store [Paragraph 0010 teaches extracting one or more matched entries from a first database using a second database by inputting at least one keyword as a query to extract the one or more matched entries from the first database. Linking the at least one keyword to one or more second entities according to one or more linking rules to define one or more linked second entities; matching the one or more linked second entities to one or more entries in the first database according to one or more matching rules to define the one or more matched entries; and extracting the one or more matched entries from the first database.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating the use of two entity databases to extract entities 

As to claim 16:
Bousquet and Zivkovic discloses all of the limitations as set forth in claim 15 but does not appear to expressly the computer program product according to claim 15, further comprising the program instructions executable by the computer to cause the computer to: for a first phase of an evaluation of the initial query, set, by the computer, a first entity store as the query entity store and a second entity store as the target entity store and for a second phase of the evaluation of the initial query, set, by the computer, the second entity store as the query entity store and the first entity store as the target entity store.
Xu discloses:
The computer program product according to claim 15, further comprising the program instructions executable by the computer to cause the computer to: 
for a first phase of an evaluation of the initial query, set, by the computer, a first entity store as the query entity store and a second entity store as the target entity store [Paragraph 0010 teaches extracting one or more matched entries from a first database using a second database by inputting at least one keyword as a query to extract the one or more matched entries from the first database. Linking the at least one keyword to one or more second entities according to one or more linking rules to define one or more linked second entities; matching the one or more linked second entities to one or 
Note: The examiner interprets inputting at least one keyword as a query to extract one or more matched entries from a first database using a second database to be the claimed initial query. The query to extract entities from the first database is interpreted to read on the claimed setting, by the computer system, a first entity store as the query entity store, wherein the first database storing entities to be extracted is interpreted to be the claimed first entity store. Linking the at least one keyword to one or more second entities of the second database is interpreted to read on the claimed setting, by the computer system, a second entity store as the target entity store, wherein the second database associated with one or more second entities is interpreted to be the claimed second entity store and linking keywords to second entities of second database is interpreted to be setting the second database as the database that is in focus as part of the linking process reads on the claimed setting a second entity store as the target entity store. The examiner interprets using an inputted at least one keyword as a query to extract one or more matched entries from a first database using a second database to be the claimed evaluation of the initial query, wherein the one or more keywords as part of the query are used to link the at least one keyword to one or more second entities according to one or more.  Linking the at least one keyword to one or more second entities according to one or more linking rules is interpreted to be done before matching the one or more linked second entities to one or more entries in the first database according to one or more matching rules and extracting the one or more matched entries from the first database. Therefore linking the at least one keyword to one or more second entities according to one or more linking rules, wherein the keywords from the inputted are used for the linking is interpreted to read on the claimed for a first phase of an evaluation of the initial query.]; and 
for a second phase of the evaluation of the initial query, set, by the computer, the second entity store as the query entity store and the first entity store as the target entity store [Paragraph 
Note: The examiner interprets inputting at least one keyword as a query to extract one or more matched entries from a first database using a second database to be the claimed initial query. Matching the one or more linked second entities to one or more entries in the first database according to one or more matching rules which occurs after linking the at least one keyword to one or more second entities of the second database is interpreted to read on the claimed setting, by the computer system, the second entity store as the query entity store and the first entity store as the target entity store. The examiner interprets the one or more entries in the first database to be the new focus of the part of the process, therefore reading on the claimed setting, by the computer system, the first entity store as the target entity store since the cited second entities in the second database (second entity store as the query entity store) are now being matched to entities in the first database for extraction from the first database. The examiner interprets using an inputted at least one keyword as a query to extract one or more matched entries from a first database using a second database to be the claimed evaluation of the initial query, wherein the one or more keywords as part of the query are used to link the at least one keyword to one or more second entities according to one or more.  Linking the at least one keyword to one or more second entities according to one or more linking rules is interpreted to be done before matching the one or more linked second entities to one or more entries in the first database according to one or more matching rules and extracting the one or more matched entries from the first database. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating the use of two entity databases to extract entities from a first database using a second database where both databases are entity databases as part of processing a query, as taught by Xu (see Paragraph 0010), because all three applications are directed entity analysis and storage; incorporating the use of two entity databases to extract entities from a first database using a second database where both databases are entity databases improves precision of identifying and extracting data from a database (see Xu Paragraph 0008).

Claim(s) 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (U.S. Publication No.: 20160224621 A1) hereinafter Bousquet, in view of Zivkovic et al. (U.S. Publication No: 20150095306 A1) hereinafter Zivkovic, and further in view of Lukichev et al. (U.S. Publication No.: 20130060753 A1) hereinafter Lukichev.
As to claim 3:
Bousquet and Zivkovic disclose all of the limitations as set forth in claim 1 but does not appear to expressly the method according to claim 1, further comprising: responsive to completing an iteration of an evaluation of the initial query, incrementing, by the computer system, an iteration counter for the initial query and responsive to the iteration counter set to less than an iteration fixed number, triggering, by the computer system, an additional iteration of the evaluation of the initial query.
Lukichev discloses:
The method according to claim 1, further comprising: 
responsive to completing an iteration of an evaluation of the initial query, incrementing, by the computer system, an iteration counter for the initial query [Paragraph 0063 teaches during a first iteration of an initial query. Paragraph 0066, 0072, and 0073 teaches as an alternative to having a time limit, it is noted that an iteration count can also be used to limit the time taken to perform the query optimization, i.e. whereby the optimization process is completed after a predetermined number of iterations have taken place. Note: The examiner interprets counting the number iterations to read on the claimed responsive to completing an iteration incrementing, by the computer system, an iteration counter for the initial query. Counting the number iterations is interpreted to must include the completion of an iteration, therefore, the initial query optimization iterations are interpreted to read on the claimed iteration of an evaluation of the initial query and each count of an iteration is interpreted to read on the claimed incrementing.]; and 
responsive to the iteration counter set to less than an iteration fixed number, triggering, by the computer system, an additional iteration of the evaluation of the initial query [Paragraph 0063 teaches during a first iteration of an initial query. Paragraph 0066, 0072, and 0073 teaches as an alternative to having a time limit, it is noted that an iteration count can also be used to limit the time taken to perform the query optimization, i.e. whereby the optimization process is completed after a predetermined number of iterations have taken place. Note: The examiner interprets counting the number iterations to read on the claimed responsive to the iteration counter set to less than an iteration fixed number, triggering, by the computer system, an additional iteration of the evaluation of the initial query. Counting the number iterations is interpreted to must include the completion of an iteration, therefore, the initial query optimization iterations are interpreted to read on the claimed iteration of an evaluation of the initial query and each count of an iteration is interpreted to read on the claimed incrementing. Predetermined number of iterations is interpreted to read on the claimed fixed number 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating iterations of the query process that are triggered until the predetermined number of iterations, using a counter, is reached, as taught by Lukichev (see Paragraph 0063, 0066, 0072, and 0073), because all three applications are directed query analysis and data (entity) storage; incorporating iterations of the query process that are triggered until the predetermined number of iterations, using a counter, is reached prevents there being too many iterations (see Lukichev Paragraph 0065).

As to claim 10:
Bousquet and Zivkovic discloses all of the limitations as set forth in claim 8 but does not appear to expressly disclose the computer system according to claim 8, the program instructions further comprising: program instructions, responsive to completing an iteration of an evaluation of the initial query, to increment an iteration counter for the initial query program instructions, responsive to the iteration counter set to less than an iteration fixed number, to trigger an additional iteration of the evaluation of the initial query.
Lukichev discloses:
The computer system according to claim 8, the program instructions further comprising: 
program instructions, responsive to completing an iteration of an evaluation of the initial query, to increment an iteration counter for the initial query [Paragraph 0063 teaches during a first iteration of an initial query. Paragraph 0066, 0072, and 0073 teaches as an alternative to having a time limit, it is noted that an iteration count can also be used to limit the time taken to perform the query optimization, i.e. whereby the optimization process is completed after a predetermined number of iterations have taken place. Note: The examiner interprets counting the number iterations to read on the claimed responsive to completing an iteration incrementing, by the computer system, an iteration counter for the initial query. Counting the number iterations is interpreted to must include the completion of an iteration, therefore, the initial query optimization iterations are interpreted to read on the claimed iteration of an evaluation of the initial query and each count of an iteration is interpreted to read on the claimed incrementing.]; and 
program instructions, responsive to the iteration counter set to less than an iteration fixed number, to trigger an additional iteration of the evaluation of the initial query [Paragraph 0063 teaches during a first iteration of an initial query. Paragraph 0066, 0072, and 0073 teaches as an alternative to having a time limit, it is noted that an iteration count can also be used to limit the time taken to perform the query optimization, i.e. whereby the optimization process is completed after a predetermined number of iterations have taken place. Note: The examiner interprets counting the number iterations to read on the claimed responsive to the iteration counter set to less than an iteration fixed number, triggering, by the computer system, an additional iteration of the evaluation of the initial query. Counting the number iterations is interpreted to must include the completion of an iteration, therefore, the initial query optimization iterations are interpreted to read on the claimed iteration of an evaluation of the initial query and each count of an iteration is interpreted to read on the claimed incrementing. Predetermined number of iterations is interpreted to read on the claimed fixed number of iterations, wherein the cited predetermined number of iterations is interpreted to be the upper limit 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating iterations of the query process that are triggered until the predetermined number of iterations, using a counter, is reached, as taught by Lukichev (see Paragraph 0063, 0066, 0072, and 0073), because all three applications are directed query analysis and data (entity) storage; incorporating iterations of the query process that are triggered until the predetermined number of iterations, using a counter, is reached prevents there being too many iterations (see Lukichev Paragraph 0065).

As to claim 17:
Bousquet and Zivkovic discloses all of the limitations as set forth in claim 15 but does not appear to expressly disclose The computer program product according to claim 15, further comprising the program instructions executable by the computer to cause the computer to: responsive to completing an iteration of an evaluation of the initial query, increment, by the computer, an iteration counter for the initial query responsive to the iteration counter set to less than an iteration fixed number, trigger, by the computer, an additional iteration of the evaluation of the initial query.
Lukichev discloses: 
The computer program product according to claim 15, further comprising the program instructions executable by the computer to cause the computer to: 
responsive to completing an iteration of an evaluation of the initial query, increment, by the computer, an iteration counter for the initial query [Paragraph 0063 teaches during a first iteration of an initial query. Paragraph 0066, 0072, and 0073 teaches as an alternative to having a time limit, it is noted that an iteration count can also be used to limit the time taken to perform the query optimization, i.e. whereby the optimization process is completed after a predetermined number of iterations have taken place. Note: The examiner interprets counting the number iterations to read on the claimed responsive to completing an iteration incrementing, by the computer system, an iteration counter for the initial query. Counting the number iterations is interpreted to must include the completion of an iteration, therefore, the initial query optimization iterations are interpreted to read on the claimed iteration of an evaluation of the initial query and each count of an iteration is interpreted to read on the claimed incrementing.]; and 
responsive to the iteration counter set to less than an iteration fixed number, trigger, by the computer, an additional iteration of the evaluation of the initial query [Paragraph 0063 teaches during a first iteration of an initial query. Paragraph 0066, 0072, and 0073 teaches as an alternative to having a time limit, it is noted that an iteration count can also be used to limit the time taken to perform the query optimization, i.e. whereby the optimization process is completed after a predetermined number of iterations have taken place. Note: The examiner interprets counting the number iterations to read on the claimed responsive to the iteration counter set to less than an iteration fixed number, triggering, by the computer system, an additional iteration of the evaluation of the initial query. Counting the number iterations is interpreted to must include the completion of an iteration, therefore, the initial query optimization iterations are interpreted to read on the claimed iteration of an evaluation of the initial query and each count of an iteration is interpreted to read on the claimed incrementing. Predetermined number of iterations is interpreted to read on the claimed fixed number of iterations, wherein the cited predetermined number of iterations is interpreted to be the upper limit to prevent the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating iterations of the query process that are triggered until the predetermined number of iterations, using a counter, is reached, as taught by Lukichev (see Paragraph 0063, 0066, 0072, and 0073), because all three applications are directed query analysis and data (entity) storage; incorporating iterations of the query process that are triggered until the predetermined number of iterations, using a counter, is reached prevents there being too many iterations (see Lukichev Paragraph 0065).

Claim(s) 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (U.S. Publication No.: 20160224621 A1) hereinafter Bousquet, in view of Zivkovic et al. (U.S. Publication No: 20150095306 A1) hereinafter Zivkovic, and further in view of Korda et al. (U.S. Patent No.: 6564210 B1) hereinafter Korda.
As to claim 4:
Bousquet and Zivkovic discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method according to claim 1, further comprising: responsive to completing an iteration of an evaluation of the initial query, detecting, by the computer system, a number of mergers triggered during the iteration responsive to a number of mergers triggered less than a set maximum number of merge steps, triggering, by the computer system, an additional iteration of the evaluation of the initial query.

The method according to claim 1, further comprising: 
responsive to completing an iteration of an evaluation of the initial query, detecting, by the computer system, a number of mergers triggered during the iteration [Column 9 Lines 29-31 teach the user selects a topic, by which the retrieved documents are sub-grouped, and processing the selected topic. Column 9 Lines 36-42 teach as part of the process (evaluation) all the words within the topic are coupled in order to create connections, as described above. The connections are added to the user's vocabulary. For each connection a counter is maintained that counts the frequency of occurrence of a particular connection in topics selected by the user… when this frequency exceeds some predefined constant. Column 9 Lines 46-47 teaches focus of interest will serve as a fixed query. Note: The examiner interprets the user selecting a topic reads on the claimed initial query, wherein, in the context of the cited prior art, the topic is presented as a topic of interest for the user (query). Processing the selected topic is interpreted to be the claimed an iteration of an evaluation of the initial query. Exceeding some predefined constant number of connections is interpreted to must include the claimed detecting, by the computer system, a number of mergers triggered during the iteration. In the context of the cited prior art, the topics associated with the focus of interest that serve as queries are interpreted to read on the claimed query, therefore, allowing for the topic selected by the user to be interpreted by the examiner to be the claimed initial query.]; and 
responsive to a number of mergers triggered less than a set maximum number of merge steps, triggering, by the computer system, an additional iteration of the evaluation of the initial query [Column 9 Lines 29-31 teach the user selects a topic, by which the retrieved documents are sub-grouped, and processing the selected topic. Column 9 Lines 36-47 teach as part of the process (evaluation) all the words within the topic are coupled in order to create connections, as described above. The connections are added to the user's vocabulary. For each connection a counter is maintained 
Note: The examiner interprets the user selecting a topic reads on the claimed initial query, wherein, in the context of the cited prior art, the topic is presented as a topic of interest for the user (query). Processing the selected topic is interpreted to be the claimed an iteration of an evaluation of the initial query. Exceeding some predefined constant number of connections is interpreted to must include the claimed detecting, by the computer system, a number of mergers triggered during the iteration and the claimed responding to a number of mergers triggered less than a set maximum number of merge steps. In the context of the cited prior art, the process continues to use the currently selected topic (initial query) to make connections (mergers) and keep track of the amount of connections. Once the number of connections or the frequency of the number of connections exceeds a predefined constant amount and a new focus of interest for the selected topic is selected, the process no longer processes the initial selected focus of interest associated with a topic. The examiner interprets continually using the current selected focus of interest until a predefined constant of connections is exceeded reads on the claimed triggering, by the computer system, an additional iteration of the evaluation of the initial query responsive to a number of mergers triggered less than a set maximum number of merge steps. In the context of the cited prior art, the topics associated with the focus of interest that serve as queries are interpreted to read on the claimed query, therefore, allowing for the topic selected by the user to be interpreted by the examiner to be the claimed initial query.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating counting connections associated with the processing 

As to claim 11:
Bousquet and Zivkovic discloses all of the limitations as set forth in claim 8 but does not appear to expressly disclose the computer system according to claim 8, the program instructions further comprising: program instructions, responsive to completing an iteration of an evaluation of the initial query, to detect a number of mergers triggered during the iteration and program instructions, responsive to a number of mergers triggered less than a set maximum number of merge steps, to trigger an additional iteration of the evaluation of the initial query.
Korda discloses:
The computer system according to claim 8, the program instructions further comprising: 
program instructions, responsive to completing an iteration of an evaluation of the initial query, to detect a number of mergers triggered during the iteration [Column 9 Lines 29-31 teach the user selects a topic, by which the retrieved documents are sub-grouped, and processing the selected topic. Column 9 Lines 36-42 teach as part of the process (evaluation) all the words within the topic are coupled in order to create connections, as described above. The connections are added to the user's vocabulary. For each connection a counter is maintained that counts the frequency of occurrence of a particular connection in topics selected by the user… when this frequency exceeds some predefined constant. Column 9 Lines 46-47 teaches focus of interest will serve as a fixed query. Note: The examiner ; and 
program instructions, responsive to a number of mergers triggered less than a set maximum number of merge steps, to trigger an additional iteration of the evaluation of the initial query [Column 9 Lines 29-31 teach the user selects a topic, by which the retrieved documents are sub-grouped, and processing the selected topic. Column 9 Lines 36-47 teach as part of the process (evaluation) all the words within the topic are coupled in order to create connections, as described above. The connections are added to the user's vocabulary. For each connection a counter is maintained that counts the frequency of occurrence of a particular connection in topics selected by the user… when this frequency exceeds some predefined constant, the connection is treated as a focus of interest and the user is prompted for approval. If approved, this focus of interest will serve as a fixed query for future automatic retrieval of matching information. 
Note: The examiner interprets the user selecting a topic reads on the claimed initial query, wherein, in the context of the cited prior art, the topic is presented as a topic of interest for the user (query). Processing the selected topic is interpreted to be the claimed an iteration of an evaluation of the initial query. Exceeding some predefined constant number of connections is interpreted to must include the claimed detecting, by the computer system, a number of mergers triggered during the iteration and the claimed responding to a number of mergers triggered less than a set maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating counting connections associated with the processing a user query and predefined constant used to determine if the number of connections are below a certain amount, as taught by Korda (see Column 9 Lines 29-31 and Column 9 Lines 36-47), because all four applications are directed query analysis and data (entity) storage incorporating counting connections associated with the processing a user query and predefined constant used to determine if the number of connections are below a certain amount increases significantly the productivity of his or her activities using sets of distributed databases (see Korda Column 2 Lines 12-13 ).

As to claim 18:
Bousquet and Zivkovic discloses all of the limitations as set forth in claim 15 but does not appear to expressly disclose the computer program product according to claim 15, further comprising the 
Korda discloses:
 The computer program product according to claim 15, further comprising the program instructions executable by the computer to cause the computer to: 
responsive to completing an iteration of an evaluation of the initial query, detect, by the computer, a number of mergers triggered during the iteration [Column 9 Lines 29-31 teach the user selects a topic, by which the retrieved documents are sub-grouped, and processing the selected topic. Column 9 Lines 36-42 teach as part of the process (evaluation) all the words within the topic are coupled in order to create connections, as described above. The connections are added to the user's vocabulary. For each connection a counter is maintained that counts the frequency of occurrence of a particular connection in topics selected by the user… when this frequency exceeds some predefined constant. Column 9 Lines 46-47 teaches focus of interest will serve as a fixed query. Note: The examiner interprets the user selecting a topic reads on the claimed initial query, wherein, in the context of the cited prior art, the topic is presented as a topic of interest for the user (query). Processing the selected topic is interpreted to be the claimed an iteration of an evaluation of the initial query. Exceeding some predefined constant number of connections is interpreted to must include the claimed detecting, by the computer system, a number of mergers triggered during the iteration. In the context of the cited prior art, the topics associated with the focus of interest that serve as queries are interpreted to read on the claimed query, therefore, allowing for the topic selected by the user to be interpreted by the examiner to be the claimed initial query.]; and 
responsive to a number of mergers triggered less than a set maximum number of merge steps, trigger, by the computer, an additional iteration of the evaluation of the initial query [Column 9 Lines 29-31 teach the user selects a topic, by which the retrieved documents are sub-grouped, and processing the selected topic. Column 9 Lines 36-47 teach as part of the process (evaluation) all the words within the topic are coupled in order to create connections, as described above. The connections are added to the user's vocabulary. For each connection a counter is maintained that counts the frequency of occurrence of a particular connection in topics selected by the user… when this frequency exceeds some predefined constant, the connection is treated as a focus of interest and the user is prompted for approval. If approved, this focus of interest will serve as a fixed query for future automatic retrieval of matching information. 
Note: The examiner interprets the user selecting a topic reads on the claimed initial query, wherein, in the context of the cited prior art, the topic is presented as a topic of interest for the user (query). Processing the selected topic is interpreted to be the claimed an iteration of an evaluation of the initial query. Exceeding some predefined constant number of connections is interpreted to must include the claimed detecting, by the computer system, a number of mergers triggered during the iteration and the claimed responding to a number of mergers triggered less than a set maximum number of merge steps. In the context of the cited prior art, the process continues to use the currently selected topic (initial query) to make connections (mergers) and keep track of the amount of connections. Once the number of connections or the frequency of the number of connections exceeds a predefined constant amount and a new focus of interest for the selected topic is selected, the process no longer processes the initial selected focus of interest associated with a topic. The examiner interprets continually using the current selected focus of interest until a predefined constant of connections is exceeded reads on the claimed triggering, by the computer system, an additional iteration of the evaluation of the initial query responsive to a number of mergers triggered less than a set maximum 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating counting connections associated with the processing a user query and predefined constant used to determine if the number of connections are below a certain amount, as taught by Korda (see Column 9 Lines 29-31 and Column 9 Lines 36-47), because all three applications are directed query analysis and data (entity) storage incorporating counting connections associated with the processing a user query and predefined constant used to determine if the number of connections are below a certain amount increases significantly the productivity of his or her activities using sets of distributed databases (see Korda Column 2 Lines 12-13 ).

Claim(s) 6, 7, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al. (U.S. Publication No. 20160224621 A1) hereinafter Bousquet, in view of Zivkovic et al. (U.S. Publication No: 20150095306 A1) hereinafter Zivkovic, and further in view of in view of Chandra et al. (U.S. Publication No: 20130173639 A1) hereinafter Chandra
As to claim 6:
Bousquet discloses:
The method according to claim 1, further comprising: 
responsive to the query store result comprising a plurality of separate query store records comprising information related to the entity [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0028 teaches may identify multiple entities associated with a , submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along with the search results. Paragraph 0028 teaches identifying multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0033 teaches one or more aspects of any search query associated with a given entity may be obtained from an entity to query association 
Note: The query to the entity association database where each entity is associated with one or more entity search queries that provide desired search results specific to the entity is interpreted to read on the claimed submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries. The query to the entity database from one or more search queries associated with each entity is interpreted to be the claimed separate target store query of a plurality of target store queries, wherein the one or more search queries associated with each entity of a plurality of entities is interpreted to be the claimed separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records. Query of the one or more queries to the entity association database (or entity properties database) is interpreted to be the claimed submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries.] and
 
Bousquet and Zivkovic discloses all of the limitations as set forth in claim 1.
Chandra also discloses:
responsive to completing a separate relevancy assessment for the results of each separate target store query with the respective separate query store record and triggering at least one merger by the target store entity of a respective selection of two or more target store records, triggering, by the computer system, the target store entity to internally evaluate whether merge a plurality of target store records related to the entity [Paragraph 0020 teaches each search result in the filtered list of search results pertains to an entity of the at least one entity type. The method further includes comparing the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of predefined sources, and creating a consolidated list of search results by consolidating the equivalent entities determined to have been identified by the different ones of the plurality of predefined sources. Paragraph 0021 teaches the search engine is further configured to compare the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of authoritative sources, and create a consolidated list of search results by consolidating the equivalent entities determined to have been identified by the different ones of the plurality of authoritative sources. Paragraph 0035 teaches data store 214 is configured to store information pertaining to search queries, entities and authoritative sources. Information stored in association with the data store 214 may be configurable and may include any information relevant to search queries, entity types and corresponding entities, and searchable sources. Data store 214 may, in fact, be a plurality of storage devices, for instance a database cluster, portions of which may reside in association with the search engine 212, the client computing device 210, another external computing device (not shown), and/or any combination thereof. 
Note: The examiner interprets consolidating the equivalent entities to read on the claimed triggered merge of the two or more particular target store records and determining equivalent entities is interpreted to read on the claimed determining a relevancy assessment indicates a match between the information in the query store record and two or more particular target store records from among the one or more target store records. In the cited prior art the examiner interprets equivalent entities to must include the claimed two or more particular target store records. Further, in the context of the cited prior art, the consolidated entities is interpreted to be a plurality of entities therefore reading on the claimed two or more target store records. The examiner also interprets the search engine that is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities, as taught by Chandra (see Paragraph 0020), because all three applications are directed entity analysis; incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities provides a rich search experience utilizing entity processing and analysis  (see Chandra Paragraph 0004).

As to claim 7:
Bousquet discloses:
The method according to claim 1, further comprising: 
responsive to the query store result comprising a plurality of separate query store records each comprising respective information related to the entity [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. Note: The cited entity association database utilizing the entity properties database is interpreted to include the claimed query entity store and search result associated with identified multiple entities associated with a received query and the entity and/or one or more properties of the entity is interpreted to read on the claimed query store result a plurality of separate query store records comprising information related to the entity and the cited entity and/or one or more properties of the entity may be provided as a result of the query is interpreted to read on the claimed query store record comprising information related to the entity.], 
submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query 
Note: The query to the entity association database where each entity is associated with one or more entity search queries that provide desired search results specific to the entity is interpreted to read on the claimed submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries. The query to the entity database from one or more search queries associated with each entity is interpreted to be the claimed separate target store query of a plurality of target store queries, wherein the one or more search queries associated with each entity of a plurality of entities is interpreted to be the claimed separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records. Query of the one or more queries to the entity association database (or ; and 

Bousquet and Zivkovic discloses all of the limitations as set forth in claim 1.
Chandra also discloses:
responsive to determining the relevancy assessment indicates a match between a particular target store record returned in response two or more of the plurality of target store queries and the respective information in two or more particular query store records of the plurality of query store records, triggering, by the computer system, the query entity store to merge the two or more particular query store records [Paragraph 0020 teaches each search result in the filtered list of search results pertains to an entity of the at least one entity type. The method further includes comparing the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of predefined sources, and creating a consolidated list of search results by consolidating the equivalent entities determined to have been identified by the different ones of the plurality of predefined sources. Paragraph 0021 teaches the search engine is further configured to compare the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of authoritative sources, and create a consolidated list of search results by consolidating the equivalent entities determined to have been identified by the different ones of the plurality of authoritative sources. Paragraph 0035 teaches data store 214 is configured to store information pertaining to search queries, entities and authoritative sources. Information stored in association with the data store 214 may be configurable and may include any information relevant to search queries, entity types and corresponding entities, and searchable sources. Data store 214 may, in fact, be a plurality of storage devices, for instance a database cluster, portions of 
Note: The examiner interprets consolidating the equivalent entities to read on the claimed triggered merge the two or more particular query store records and determining equivalent entities is interpreted to read on the claimed determining a particular target store record returned in response two or more of the plurality of target store queries and the respective information in two or more particular query store records of the plurality of query store records and the respective information in two or more particular query store records of the plurality of query store records. The claimed target store record returned in response to two or more of the plurality of target store queries are interpreted to be entities that are either the cited resolved entity list or the cited filtered list of search results (entities stored in a data store associated with the search engine). In the cited prior art the examiner interprets equivalent entities to must include the claimed two or more particular target store records. Further, in the context of the cited prior art, the consolidated entities is interpreted to be a plurality of entities therefore reading on the claimed two or more target store records. The examiner also interprets the search engine that is configured to consolidate equivalent entities reads on the claimed triggering, by the computer system, the query entity store to merge the two or more particular query store records, wherein the search engine, in the context of the cited prior art, is interpreted to also store entity data to complete the consolidation and the stored entity data is interpreted to include the filtered search results and/or the resolved entity list, therefore, the search engine is interpreted to be the claimed query entity store. The filtered search results and resolved entities are compared. The search results or entities are consolidated (merged) based on a match with the resolved entities. Determining equivalent entities is also interpreted to read on the claimed determining the relevancy assessment indicates a match. The examiner further interprets the cited search engine to be a data store, therefore the search engine is also interpreted to be and include the claimed query entity store. The search engine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities, as taught by Chandra (see Paragraph 0020), because all three applications are directed entity analysis; incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities provides a rich search experience utilizing entity processing and analysis  (see Chandra Paragraph 0004).

As to claim 13:
Bousquet discloses:
The computer system according to claim 8, the program instructions further comprising: 
program instructions, responsive to the query store result comprising a plurality of separate query store records comprising information related to the entity [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved ,  
to submit to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along with the search results. Paragraph 0028 teaches identifying multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0033 teaches one or more aspects of any search query associated with a given entity may be obtained from an entity to query association database. An entity to query association database may associate each of a plurality of entities with one or more entity search queries that provide desired search results specific to the entity. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be 
Note: The query to the entity association database where each entity is associated with one or more entity search queries that provide desired search results specific to the entity is interpreted to read on the claimed submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries. The query to the entity database from one or more search queries associated with each entity is interpreted to be the claimed separate target store query of a plurality of target store queries, wherein the one or more search queries associated with each entity of a plurality of entities is interpreted to be the claimed separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records. Query of the one or more queries to the entity association database (or entity properties database) is interpreted to be the claimed submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries.]; and 

Bousquet and Zivkovic discloses all of the limitations as set forth in claim 8.
Chandra also discloses:
program instructions, responsive to completing a separate relevancy assessment for the results of each separate target store query with the respective separate query store record and triggering at least one merger by the target entity store of a respective selection of two or more target store records, to trigger the target entity store to internally evaluate whether merge a plurality of target store records related to the entity [Paragraph 0020 teaches each search result in the filtered list of search results pertains to an entity of the at least one entity type. The method further includes comparing the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of predefined sources, and creating a consolidated list of 
Note: The examiner interprets consolidating the equivalent entities to read on the claimed triggered merge of the two or more particular target store records and determining equivalent entities is interpreted to read on the claimed determining a relevancy assessment indicates a match between the information in the query store record and two or more particular target store records from among the one or more target store records. In the cited prior art the examiner interprets equivalent entities to must include the claimed two or more particular target store records. Further, in the context of the cited prior art, the consolidated entities is interpreted to be a plurality of entities therefore reading on the claimed two or more target store records. The examiner also interprets the search engine that is configured to consolidate equivalent entities reads on the claimed triggering, by the computer system, the target entity store to merge the two or more particular target store records, wherein the search engine, in the context of the cited prior art, is interpreted to also store entity data to complete the consolidation and the stored entity data is interpreted to include the filtered search results, therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities, as taught by Chandra (see Paragraph 0020), because all three applications are directed entity analysis; incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities provides a rich search experience utilizing entity processing and analysis  (see Chandra Paragraph 0004).

As to claim 14:
Bousquet discloses:
The computer system according to claim 8, the program instructions further comprising: 
program instructions, responsive to the query store result comprising a plurality of separate query store records each comprising respective information related to the entity [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. Note: The cited entity association database utilizing the entity properties database is interpreted to include the claimed query entity store and search result associated with identified multiple entities associated with a received query and the entity and/or one or more properties of the entity is interpreted to read on the claimed query store result a plurality of separate query store records comprising information related to the entity and the cited entity and/or one or more properties of the entity may be provided as a result of the query is interpreted to read on the claimed query store record comprising information related to the entity.], 
to submit to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along 
Note: The query to the entity association database where each entity is associated with one or more entity search queries that provide desired search results specific to the entity is interpreted to read on the claimed submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries. The query to the entity database from one or more search queries associated with each entity is interpreted to be the claimed separate target store query of a plurality of target store queries, wherein the one or more search queries associated with each entity of a plurality of entities is interpreted to be the claimed separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records. Query of the one or more queries to the entity association database (or entity properties database) is interpreted to be the claimed submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries.]; and 

Bousquet and Zivkovic discloses all of the limitations as set forth in claim 8.
Chandra also discloses:
program instructions, responsive to determining the relevancy assessment indicates a match between a particular target store record returned in response two or more of the plurality of target store queries and the respective information in two or more particular query store records of the plurality of query store records, to trigger the query entity store to merge the two or more particular query store records [Paragraph 0020 teaches each search result in the filtered list of search results pertains to an entity of the at least one entity type. The method further includes comparing the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of predefined sources, and creating a consolidated list of search results by consolidating the equivalent entities determined to have been identified by the different ones of the plurality of predefined sources. Paragraph 0021 teaches the search engine is further configured to compare the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of authoritative sources, and create a consolidated list of search results by consolidating the equivalent entities determined to have been identified by the different ones of the plurality of authoritative sources. Paragraph 0035 teaches data store 214 is configured to store information pertaining to search queries, entities and authoritative sources. Information stored in association with the data store 214 may be configurable and may include any information relevant to search queries, entity types and corresponding entities, and searchable sources. Data store 214 may, in fact, be a plurality of storage devices, for instance a database cluster, portions of which may reside in association with the search engine 212, the client computing device 210, another external computing device (not shown), and/or any combination thereof. 
Note: The examiner interprets consolidating the equivalent entities to read on the claimed triggered merge the two or more particular query store records and determining equivalent entities is interpreted to read on the claimed determining a particular target store record returned in response two or more of the plurality of target store queries and the respective information in two or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as 

As to claim 20:
Bousquet discloses:
The computer program product according to claim 15, further comprising the program instructions executable by the computer to cause the computer to: 
responsive to the query store result comprising a plurality of separate query store records comprising information related to the entity [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0028 teaches may identify multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. Note: The cited entity association database utilizing the entity properties database is interpreted to include the claimed query entity store and search result associated with identified multiple entities associated with a received query and the entity and/or one or more properties of the entity is interpreted to read on the claimed query store result a plurality of separate query store records comprising information related to the entity and the cited entity and/or one or more properties of the 
submit, by the computer, to the target entity store a separate target store query of a plurality of target store queries each referencing a respective separate query store record of the plurality of separate query store records [Paragraph 0024 teaches the entity properties database 105 may be utilized by the search system 115, the query to entity association system 120, and/or the query suggestion system 135. Paragraph 0025 teaches the search system 115 may identify one or more entities associated with a received query and provide information related to the entity as part of the search results. For example, an entity associated with a received search query may be identified via the query to entity association database 125 and an entity summary that includes information about the entity may be provided along with the search results. Paragraph 0028 teaches identifying multiple entities associated with a received query via the query to entity association database 125 and the query suggestion system 135 may suggest alternative query suggestions based on the identified multiple entities. Paragraph 0033 teaches one or more aspects of any search query associated with a given entity may be obtained from an entity to query association database. An entity to query association database may associate each of a plurality of entities with one or more entity search queries that provide desired search results specific to the entity. Paragraph 0050 teaches in response to the query, results may be provided that include a summary of the entity. For example, the entity and/or one or more properties of the entity may be provided as a result. In some implementations one or more properties of the entity may be retrieved from entity properties database 105. 
Note: The query to the entity association database where each entity is associated with one or more entity search queries that provide desired search results specific to the entity is interpreted to read on the claimed submitting, by the computer system, to the target entity store a separate target store query of a plurality of target store queries. The query to the entity database from one or more ; and 

Bousquet and Zivkovic discloses all of the limitations as set forth in claim 15.
Chandra also discloses:
responsive to completing a separate relevancy assessment for the results of each separate target store query with the respective separate query store record and triggering at least one merger by the target store entity of a respective selection of two or more target store records, trigger, by the computer, the target store entity to internally evaluate whether merge a plurality of target store records related to the entity [Paragraph 0020 teaches each search result in the filtered list of search results pertains to an entity of the at least one entity type. The method further includes comparing the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of predefined sources, and creating a consolidated list of search results by consolidating the equivalent entities determined to have been identified by the different ones of the plurality of predefined sources. Paragraph 0021 teaches the search engine is further configured to compare the filtered list of search results to a resolved entity list to determine equivalent entities identified by different ones of the plurality of authoritative sources, and create a consolidated list of search results by consolidating the equivalent entities determined to have been identified by the different ones of the plurality of authoritative sources. Paragraph 0035 teaches data store 214 is 
Note: The examiner interprets consolidating the equivalent entities to read on the claimed triggered merge of the two or more particular target store records and determining equivalent entities is interpreted to read on the claimed determining a relevancy assessment indicates a match between the information in the query store record and two or more particular target store records from among the one or more target store records. In the cited prior art the examiner interprets equivalent entities to must include the claimed two or more particular target store records. Further, in the context of the cited prior art, the consolidated entities is interpreted to be a plurality of entities therefore reading on the claimed two or more target store records. The examiner also interprets the search engine that is configured to consolidate equivalent entities reads on the claimed triggering, by the computer system, the target entity store to merge the two or more particular target store records, wherein the search engine, in the context of the cited prior art, is interpreted to also store entity data to complete the consolidation and the stored entity data is interpreted to include the filtered search results, therefore, the search engine is interpreted to be the claimed target entity store and target store entity. The data store that stores entity data along with and associated with search engine is interpreted to be the claimed query entity store and the cited data store maintains a list of resolved entities. The filtered search results and resolved entities are compared. The search results or entities are consolidated (merged) based on a match with the resolved entities. Determining equivalent entities is also interpreted to read on the claimed triggering, by the computer system, the target store entity to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Bousquet and Zivkovic, by incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities, as taught by Chandra (see Paragraph 0020), because all three applications are directed entity analysis; incorporating comparing the filtered list of search results to a resolved entity list and consolidating entities provides a rich search experience utilizing entity processing and analysis  (see Chandra Paragraph 0004).

Response to Arguments
Applicant’s arguments directed to the 103 rejection with respect to amended claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant presents the following arguments in the 11/16/2021 remarks pages 10 and 13:
Claims 1-20 clearly fall within patent eligible subject matter inasmuch that claims 1-20 are directed towards finding duplicates or copies of an entity across multiple data stores, which preclude the features of claims 1-20 from being performed by the human mind. As such, claims 1-20 are directed towards patent eligible subject matter.

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully considered but they are not persuasive. The Examiner respectfully disagrees with the applicant’s arguments regarding finding duplicates or copies of an entity across multiple data stores, which preclude the features of claims 1-20 from being performed by the human mind. As mentioned above, the mention of “comparing” and “responsive to determining”, and “merge”,  in the context of claims 1, 8, and 15, encompasses a user mentally finding or determining whether entities are relevant, match, or are similar, and connecting (or merging) those entities based on the mental determination. Furthermore, the examiner interprets the applicant’s mention of finding duplicates or copies of an entity across multiple data stores to also be directed to an abstract idea that can be done in the human mind if not for the mention of “across multiple data store”. The examiner interprets data stores to be generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, examiner maintains the interpretation that the claim recites an abstract idea.

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant presents the following arguments in the 11/16/2021 remarks page 12:
“The Applied Art, whether taken alone or in any combination, does not teach nor suggest merging entities in an entity store (i.e., “target entity store’) based on a disambiguation record being generated based on data from another entity store (1.e., “query entity store’)”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EARL ELIAS/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169